Name: Regulation (EEC) No 903/74 of the Commission of 17 April 1974 amending Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco as regards methods of payment
 Type: Regulation
 Subject Matter: agricultural structures and production;  accounting;  plant product
 Date Published: nan

 Avis juridique important|31974R0903Regulation (EEC) No 903/74 of the Commission of 17 April 1974 amending Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco as regards methods of payment Official Journal L 105 , 18/04/1974 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 5 P. 0207 Greek special edition: Chapter 03 Volume 10 P. 0165 Swedish special edition: Chapter 3 Volume 5 P. 0207 Spanish special edition: Chapter 03 Volume 7 P. 0188 Portuguese special edition Chapter 03 Volume 7 P. 0188 REGULATION (EEC) No 903/74 OF THE COMMISSION of 17 April 1974 amending Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco as regards methods of payment THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 727/70 (1) of 21 April 1970 on the common organization of the market in raw tobacco, as last amended by the Act (2) concerning the Conditions of Accession and the Adjustments to the Treaties, and in particular the first subparagraph of Article 3 (3) thereof; Whereas Regulation (EEC) No 1726/70 (3), in order to take account of the fact that the first processing and market preparation of tobacco are sometimes very lengthy operations, made it possible for the premium to be paid wholly or partly in advance and allowed the Member States to choose between the two methods of payment; Whereas, in the light of the experience that has been gained, it appears that the Member States could meet the needs of the various types of purchaser better if they were also able to use both methods of payment at once ; whereas that Regulation should therefore be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 1. The first subparagraph of Article 7 (2) of Regulation (EEC) No 1726/70 is replaced by the following: "2. The amount of the premium referred to in (1) 2 of the premium certificate shall be advanced on application by the purchaser, in accordance with one or both of the following methods of payment, as chosen by the Member State:" 2. Article 7 (4) is replaced by the following: "4. Each Member State shall inform the Commission whether it has chosen to apply one or both of the methods of payment". Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 94, 28.4.1970, p. 1. (2)OJ No L 73, 27.3.1972, p. 14. (3)OJ No L 191, 27.8.1970, p. 1.